The district court has broad discretion in ruling on NRCP
                 60(b) motions, and an order denying relief is reviewed for an abuse of
                 discretion. Kahn v. Orme, 108 Nev. 510, 513, 835 P.2d 790, 792 (1992). A
                 complaint may not be amended when a final judgment has been entered,
                 unless that judgment is set aside or vacated in accordance with the rules
                 of civil procedure.   SFPP, L.P. v. Second Judicial Dist. Court, 123 Nev.
                 608, 612, 173 P.3d 715, 717 (2007).
                             Appellant argues that leave to amend should have been
                 granted under liberal pleading rules. While leave to amend shall be freely
                 given when justice requires, the trial judge retains discretion to deny a
                 motion to amend.      Stephens v. S. Nev. Music Co., 89 Nev. 104, 105, 507
                 P.2d 138, 139 (1973). Here, the district court observed that leave to
                 amend was only sought after the original complaint had been dismissed
                 and the dismissal was affirmed on appeal, that the dismissal had not been
                 otherwise set aside or vacated, and that appellant's NRCP 60(b) motion for
                 relief was extremely untimely. Thus, we discern no abuse in the district
                 court's exercise of its discretion. SFPP, L.P., 123 Nev. at 612, 173 P.3d at
                 717; Kahn, 108 Nev. at 513, 835 P.2d at 792; Connell v. Carl's Air
                 Conditioning, 97 Nev. 436, 439, 634 P.2d 673, 675 (1981).
                             Appellant also argues that the district court failed to consider
                 NRCP 60(b)(5) in evaluating appellant's motion because the district
                 court's judgment could not be construed as equitable. Appellant
                 misconstrues this rule, which addresses equity with respect to an
                 injunction's prospective application and does not provide general relief
                 from inequitable judgments. NRCP 60(b)(5). This appeal and appellant's
                 underlying case do not involve an injunction or any other basis for
                 implicating NRCP 60(b)(5). Consequently, we conclude that the district

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                court did not abuse its discretion in declining to order relief under NRCP
                60(b)(5).   Kahn, 108 Nev. at 513, 835 P.2d at 792. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.'




                                                                                       J.




                                                           Parraguirre




                                                           Saitta


                cc: Hon. Richard Wagner, District Judge
                     Steven Floyd Voss
                     Attorney General/Carson City
                     Pershing County Clerk




                      'We have considered appellant's other arguments, including
                appellant's argument regarding NRCP 60(a) and claim preclusion, and
                conclude that they do not warrant reversal.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A